              Case 1:19-cv-05428-AKH Document 122 Filed 10/29/20 Page 1 of 2




                                           STATE OF NEW YORK
                                      OFFICE OF THE ATTORNEY GENERAL
   LETITIA JAMES                                                                      DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                          LITIGATION BUREAU

                                                                    October 29, 2020

    By ECF and Facsimile
    Hon. Alvin K. Hellerstein
    United States District Judge
    Southern District of New York
    500 Pearl Street, Room 1050
    New York, New York 10007

            Re:      Cojocaru and Haber v. CUNY, et al., Case No. 19-cv-5428 (AKH)

    Your Honor:

            This Office represents Defendant the City University of New York (“CUNY”) 1 in the
    above-referenced action. I write on behalf of CUNY, Plaintiffs, Defendants Marcus, Curtis,
    Spunt, and Dominguez to update the Court on the discovery progress in this case, to propose a
    date for a joint letter raising the parties’ discovery disputes, and to request an extension of the
    deadline for document discovery until January 15, 2021 for the reasons set forth herein. This is
    the parties’ first formal request for an extension of the deadline to conclude document discovery. 2

            Since the last conference with Your Honor, the parties have engaged in significant
    discovery, both paper and electronic. All parties have exchanged discovery requests and
    responses – totaling more than 30 sets of demands between the parties – and have exchanged
    significant document discovery. For example, to date, CUNY has produced nearly 7,000 pages
    of paper discovery. Further, our Office is in the process of reviewing over 130,000 electronic
    documents from 21 custodians pursuant to the parties’ electronically stored information (“ESI”)
    protocol. CUNY has agreed to produce these documents on a rolling basis.

           In engaging in this extensive discovery, the parties have identified certain discovery
    disputes. The parties have met and conferred on numerous occasions, both by email and by
    telephone, including most recently this Wednesday when all parties met and conferred

    1
     John Jay College is a senior college in the CUNY system and is not a “legally cognizable entity apart from
    CUNY.” Clissuras v. City Univ. of N.Y., 359 F.3d 79, 81 n.2 (2d Cir. 2004) (per curiam), cert. denied, 543 U.S. 987
    (2004).
    2
     The initial case management plan set a November 20, 2020 deadline for the completion of non-expert discovery
    (ECF No. 51), but at the July 24, 2020 conference, the Court directed the parties to conclude document discovery by
    October 31, 2020. (ECF No. 104.)

                   28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● http://www.ag.ny.gov
           Case 1:19-cv-05428-AKH Document 122 Filed 10/29/20 Page 2 of 2

Hon. Alvin K. Hellerstein
October 29, 2020
Page 2 of 2

telephonically from 3:00 to 4:00 p.m. 3 All parties are hopeful that we will be able to narrow the
issues to present to the Court in a joint letter, pursuant to Your Honor’s rules. The parties
propose that any joint letter regarding discovery issues be due November 13, 2020.

        In order to complete document discovery, including electronic discovery, and to give the
Court time to rule on the parties’ outstanding discovery disputes and allow the parties time to
implement the Court’s ruling, the parties request an extension of the October 31, 2020 document
discovery deadline to January 15, 2021. Due to the volume of discovery, this amount of time is
necessary to complete the review and production.

       The parties request that the conference currently scheduled for November 6, 2020 be
adjourned accordingly.

         We thank the Court for its consideration of this request.


                                                       Respectfully submitted,

                                                              /s/
                                                       Elyce N. Matthews
                                                       Assistant Attorney General
                                                       (212) 416 – 8910


To:      Counsel of Record (via ECF)




3
 As there are two plaintiffs, one institutional defendant, and four individual defendants, parties additionally met and
conferred separately, without all parties present, several times.
